t c summary opinion united_states tax_court ann marie bright petitioner v commissioner of internal revenue respondent docket no 3839-04s filed date ann marie bright pro_se robert v boeshaar for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be this opinion supplements a bench opinion rendered on date unless otherwise indicated subsequent section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure entered is not reviewable by any other court and this opinion should not be cited as authority in a final notice_of_determination dated date respondent denied petitioner’s claim for sec_6015 relief from her unpaid federal_income_tax liability in a timely petition filed date petitioner requests this court to review respondent’s determination our jurisdiction to do so is established by sec_6015 see 118_tc_494 and we review respondent’s determination for abuse_of_discretion see 114_tc_276 the issue for decision is whether respondent’s failure to relieve petitioner from an unpaid federal_income_tax liability reported on a joint federal_income_tax return is an abuse_of_discretion background some of the facts have been stipulated and are so found at the time the petition was filed in this case petitioner resided in camano island washington petitioner a high school graduate with years of college education married jessie bright petitioner’s former spouse in they have one child a son born in petitioner was employed as an office manager during and appropriate amounts of federal_income_tax were withheld from her wages from that employment her former spouse was a self- employed construction contractor during he made no estimated quarterly tax_payments with respect to his self- employment income earned that year petitioner and her former spouse maintained a joint checking account throughout their marriage petitioner’s former spouse controlled their personal finances and directed the payment of all of the household expenses which from time to time included payments to respondent in accordance with installment agreements in effect for different years petitioner was given a fixed amount each month by her former spouse with which to purchase groceries for the family petitioner did not have access to the household checking account without the knowledge of her former spouse in addition petitioner’s former spouse maintained a separate checking account for his construction business petitioner did not have access to the business checking account petitioner and her former spouse filed joint federal_income_tax returns during their marriage petitioner’s former spouse was responsible for the preparation and filing of the joint returns their joint returns typically were untimely and the tax reported on those returns typically was not fully paid with the return before petitioner’s former spouse negotiated installment agreements for the payment of amounts reported on delinquent federal_income_tax returns and the tax_liabilities for years prior to ultimately were satisfied through these installment agreements or otherwise petitioner’s joint federal_income_tax return was filed on date taking into account the federal_income_tax liability reported on the return and prepayment_credits consisting entirely of petitioner’s income_tax withholdings the return shows a balance due of dollar_figure that was not paid with the return at the time she signed the return petitioner knew that the tax_liability reported on the return had not fully been paid during the marriage petitioner’s former spouse began to abuse alcohol and drugs during the final years of the marriage petitioner’s former spouse became abusive towards her and at times petitioner feared for her safety in date the years of substance abuse culminated in a violent episode that prompted petitioner to call the police in order to have her former spouse removed from the marital residence the resultant police report noted petitioner’s former spouse’s substance abuse and the unpaid balance consists of the sec_1401 self- employment_tax and sec_1 income_tax on the self-employment_income of petitioner’s former spouse petitioner’s concern that her former spouse might harm her or her son the potential for violence and her concerns for the safety of herself and her son led to petitioner’s decision to move with her son from the marital residence when she advised her former spouse of her intention to do so she and her son were forced from the marital residence without notice and with only a minimal number of personal possessions at that time petitioner and her son moved to washington state to live with petitioner’s daughter petitioner and her former spouse were divorced in date the divorce decree ordered in pertinent part that petitioner’s former spouse pay child_support and the then- outstanding federal_income_tax liability since the divorce petitioner’s former spouse has been more than dollar_figure in arrears on his child_support obligation in addition petitioner’s former spouse did not pay the outstanding tax_liability despite the fact that he provided petitioner with a copy of an offer_in_compromise that he claimed he had made with respect to that liability the copy of the divorce decree that petitioner initially provided to respondent at the time of her request for innocent spouse relief did not contain the provision which obligated petitioner’s former spouse to pay the outstanding federal tax_liability however a copy of the divorce decree which included this provision was subsequently provided to respondent following her divorce petitioner’s federal_income_tax returns were timely filed with the exception of all of the taxes shown on those returns were paid timely by letter dated date respondent notified petitioner that the tax_liability remained unpaid on date petitioner submitted to respondent a form_8857 request for innocent spouse relief in which she requested sec_6015 relief from the unpaid portion of her federal_income_tax liability according to the form petitioner seeks only equitable relief from that liability on a questionnaire submitted after her request petitioner listed her total monthly income and living_expenses as dollar_figure and dollar_figure respectively on date respondent sent a preliminary letter to petitioner notifying her that she was not entitled to relief under sec_6015 in date petitioner submitted to respondent a form statement of disagreement on petitioner testified and the record does not reflect otherwise that she entered into an installment_agreement with the irs with respect to her unpaid taxes for the tax_year as a result of this installment_agreement petitioner’ sec_2001 tax_liability was paid in full in date in a subsequent submission to respondent petitioner listed her total monthly income and living_expenses as dollar_figure and dollar_figure respectively petitioner also provided copies of several medical bills for herself and her son which totaled dollar_figure on the basis of petitioner’ sec_2002 tax_return and the limited information she provided respondent determined that petitioner’s total monthly income and allowable living_expenses were dollar_figure and dollar_figure respectively date respondent issued a notice_of_determination advising petitioner that she was not entitled to relief under sec_6015 discussion in general sec_6013 allows a husband and wife to elect to file a joint federal_income_tax return if for any year spouses elect to file a joint_return then each spouse is charged with the knowledge of the information reported on the return and each spouse is jointly and severally liable for the entire tax due for that year sec_6013 butler v commissioner t c pincite subject_to various conditions and in a variety of ways an individual who has made a joint_return may elect to seek relief from the joint_and_several_liability arising from that joint_return sec_6015 petitioner seeks relief from liabilities reported on the joint_return that she filed with her former spouse consequently she is entitled to relief only as provided in sec_6015 see 120_tc_137 which allows relief from joint_and_several_liability if the individual is not entitled to relief under other provisions of sec_6015 and it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either sec_6015 we review respondent’s denial of equitable relief after a trial de novo and under an abuse_of_discretion standard ewing v commissioner t c pincite butler v commissioner supra petitioner bears the burden of proving that respondent’s denial of her request for sec_6015 relief is an abuse_of_discretion see rule a washington v commissioner supra pincite 118_tc_106 affd 353_f3d_1181 10th cir petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see jonson v commissioner supra 115_tc_183 affd 282_f3d_326 5th cir the court’s review is not limited to respondent’s administrative record ewing v commissioner supra pincite as required by sec_6015 the commissioner has prescribed procedures and factors irs employees use to determine whether a spouse qualifies for relief under that section at the time that petitioner requested relief under sec_6015 those procedures were set forth in revproc_2000_15 2000_1_cb_447 subsequent modification of these procedures by revproc_2003_61 2003_2_cb_296 does not affect the resolution of this case certain threshold conditions must be satisfied before the commissioner will consider a request for relief under sec_6015 see revproc_2000_15 sec_4 c b pincite respondent agrees that petitioner satisfies these threshold conditions for the year under consideration and we focus our attention on other parts of the controlling revenue_procedure revproc_2000_15 sec_4 c b pincite describes the circumstances under which the commissioner will ordinarily grant equitable relief in cases where a liability reported on a joint_return is unpaid revproc_2000_15 sec_4 provides that equitable relief will ordinarily be granted if all of the following elements are satisfied a at the time relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse b at the time the return was signed the requesting spouse had no knowledge or reason to know that the tax would not be paid the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported liability and c the requesting spouse will suffer economic hardship if relief is not granted for purposes of this section the determination of whether a requesting spouse will suffer economic hardship will be made by the commissioner or the commissioner’s delegate and will be based on rules similar to those provided in sec_301 b of the regulations on procedure and administration respondent concedes that petitioner satisfies the first requirement but argues that petitioner does not qualify for relief under revproc_2000_15 sec dollar_figure because she knew or had reason to know at the time that she signed the return that the liability reported on the joint_return for would not be paid and has not demonstrated that she will suffer economic hardship if relief is not granted the relevant knowledge in the case of a reported but unpaid liability is whether when the return was signed the taxpayer knew or had reason to know that the tax would not be paid id sec_4 b accordingly we must consider whether taking into account all the facts and circumstances petitioner knew or had reason to know that her former spouse would not pay the taxes on his self-employment_income shown as due on the tax_return for the taxable_year in issue see sec_6015 petitioner contends that she had no knowledge that the unpaid joint tax_liability would not be paid_by her former spouse petitioner did know that there was income_tax due for the taxable_year in issue when she signed the tax_return however petitioner testified that her former spouse had a pattern of filing late paying late but having payment agreements with the irs petitioner further testified that when she signed the joint_return there was no reason for me to think otherwise at that time that the taxes would not be paid in a similar fashion that we would get an installment_agreement and that that would be how those taxes would be paid having observed petitioner’s demeanor at trial we find her testimony to be credible in addition petitioner’s testimony is corroborated by the fact that her former spouse did pay the tax balances due as reported on the couple’s jointly filed income_tax returns accordingly we conclude that petitioner had no knowledge that her former spouse would not pay albeit at some later date the tax due with their return petitioner further claims that she had no reason to know that her former spouse would not pay the tax_liability she points out that her former spouse was responsible for paying the household expenses including installment payments to the irs petitioner’s access to the joint checking account was through her former spouse additionally petitioner had no access to her former spouse’s separate business checking account it was petitioner’s former spouse’s practice to file their joint tax_return late to make no payment with the return and to enter into an installment_agreement with the irs although petitioner signed the tax_return in date and was aware of the tax due petitioner had no reason to believe that her former spouse would not pay the tax_liability in fact petitioner’s former spouse handled the tax matters with the irs and had paid any taxes due for years prior to contrary to respondent’s position we conclude that petitioner did not have reason to know that the income_tax for the taxable_year in issue would not be paid_by her former spouse economic hardship for purposes of the revenue_procedure is determined by using rules similar to those under sec_301_6343-1 proced admin regs and generally involves an inability to pay reasonable basic living_expenses revproc_2000_15 sec_4 this regulation provides that the commissioner will consider any information offered by the taxpayer that is relevant to the determination including but not limited to the taxpayer’s age ability to earn and responsibility for dependents and the amount reasonably necessary for basic living_expenses see sec_301_6343-1 proced admin regs petitioner provided insufficient evidence to support a finding of economic hardship petitioner provided no evidence as to her basic monthly living_expenses other than two lists of her monthly expenses which totaled dollar_figure and dollar_figure respectively and copies of several medical bills which totaled dollar_figure assuming without finding that all of the expenses petitioner claimed eg expenses relating to her adult son qualify as basic living_expenses within the meaning of sec_301 b proced admin regs petitioner provided no evidence as to the amount of her claimed monthly living_expenses additionally at the time of the trial in this case petitioner was earning approximately dollar_figure a year other than the three medical bills two of which were for petitioner’s son petitioner introduced no evidence of her basic living_expenses or other current debts that would show she could not pay her current reasonable basic living_expenses accordingly petitioner has failed to establish that she will suffer economic hardship if equitable relief is not granted the court concludes that petitioner has not satisfied this element therefore the court concludes that petitioner fails to qualify for relief under revproc_2000_15 sec_4 if the requesting spouse satisfies the threshold conditions of revproc_2000_15 sec_4 but does not qualify for relief under revproc_2000_15 sec_4 the commissioner looks to revproc_2000_15 sec_4 c b pincite to determine whether the taxpayer should be granted equitable relief revproc_2000_15 sec_4 lists the following six factors weighing in favor of granting relief for an unpaid liability the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse will suffer economic hardship if relief is denied the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know that the reported liability would not be paid the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is attributable to the nonrequesting spouse revproc_2000_15 sec_4 c b pincite lists the following six factors weighing against granting relief for an unpaid liability the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know at the time the return was signed that the reported liability would be unpaid the requesting spouse significantly benefited beyond normal support from the unpaid liability the requesting spouse will not suffer economic hardship if relief is denied the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability this list is not exhaustive no single factor is determinative and all factors should be considered and weighed appropriately revproc_2000_15 sec_4 as we view the matter the factors in favor of granting petitioner relief outweigh the factors against granting petitioner relief petitioner is divorced from her former spouse respondent concedes that petitioner was abused by her former spouse during the marriage as discussed above petitioner did not know or have reason to know that the reported tax_liability would not be paid_by her former spouse additionally petitioner’s former spouse has a legal_obligation pursuant to their divorce decree to pay the unpaid tax_liability the record does not reflect that petitioner benefitted beyond normal support from the unpaid tax_liability petitioner has also made a good_faith effort to comply with federal tax laws in the tax years following the tax_year to which the request for relief relates finally the unpaid tax_liability is attributable to the self-employment_income of petitioner’s former spouse the only factor not weighing in favor of granting petitioner equitable relief is that as discussed above she will not suffer economic hardship if relief is denied petitioner has presented a strong case for relief from joint liability under the factors promulgated by the commissioner in revproc_2000_15 sec_4 all of the factors except one economic hardship weigh in favor of granting relief to petitioner while the economic hardship factor weighs against petitioner it does not outweigh the positive factors furthermore denying relief entirely on the basis of that one factor would elevate that factor to the status of determinative we are unwilling to proceed by doing so accordingly we hold that petitioner is entitled to relief under sec_6015 and that respondent’s failure to grant that relief was an abuse_of_discretion reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
